Lipsoomb, J.
In this ease a motion has been submitted by the ap-pellee to dismiss the appeal on several grounds of exception to the appeal bond from the judgment of the justice of the' peace to the District Court. It is only necessary to remark that no decision of the court below was made on the sufficiency of the bond on the appeal that brought the case into that court, aud consequently there is nothing in relation thereto to be revised by this court.
Tiie other grounds on which the appellee rests his motion to dismiss the appeal are believed to be, bettor taken. It is objected to tlic appeal bond that it does not refer to the judgment of the court from which (he appeal was taken. The judgment of the District Court was against McGarrali and Tola Dunn, Ills security in the appeal from the justice oE the peace. The bond for the. appeal from the District Court, the exceptions to which we are, now considering, begins, “Know all men by these presents that we, John McGarrali, as principal, and Tola Dunn and Thomas J. McDonald, as his securities, are hold and firmly hound,” &c., when this Tola Dunn, is a party against whom the-judgment was rendered, and ho was as much the principal as McGarrali himself. This, perhaps, would not vary his legal liability if there was no other defect in the bond ; but in tile conditional part the judgment is misdescribed. It is described as a .judgment against John McGarrali;'and if this court should affirm the judgment and look to the bond to ascertain the securities, it would be found that no security had been given to prosecute the appeal from this judgment of the District Court as it was rendered, but for an. appeal from another judgment.
Again, the statute is very explicit that the party taking the appeal shall enter into a bond with two or more securities, to be approved by the clerk, &c. .(See. 136 of an act of 1816 to regulate proceedings in the District Court.) Now, Tola Dunn is a party to the judgment, and the appellee has all the security in ■liis judgment that can be giveii to it by Dunn, and the law requires that lie *145should have two or more securities besides his judgment. The bond, when eon-trued as it ought to be, gives really but one security in tlie appeal. In this, then, the bond is not such as is required by the law. The motion is granted and tlie cause is dismissed.
. Ordered accordingly.